

Exhibit 10.5










After recording, please return to:


T. TREADWELL SYFAN
Stewart. Melvin & Frost, LLP
P. O. Box 3280
Gainesville, GA 30503


This instrument prepared by the abovenamed attorney
______________________________________________________________________________
STATE OF GEORGIA
HALL COUNTY


DEED TO SECURE DEBT AND SECURITY AGREEMENT
FROM
GAINESVILLE AND HALL COUNTY DEVELOPMENT AUTHORITY
TO
FOX FACTORY, INC.
DATED AS OF JUNE 1, 2020
______________________________________________________________________________
THIS INSTRUMENT IS GIVEN IN ORDER TO PROVIDE SECURITY IN CONNECTION WITH THE
ISSUANCE OF NOT TO EXCEED $75,000,000 IN AGGREGATE PRINCIPAL AMOUNT OF
GAINESVILLE AND HALL COUNTY DEVELOPMENT AUTHORITY TAXABLE INDUSTRIAL DEVELOPMENT
REVENUE BONDS (FOX FACTORY, INC. PROJECT), SERIES 2019.


THIS INSTRUMENT IS A “CONSTRUCTION MORTGAGE,” AS THAT TERM IS DEFINED IN ARTICLE
9, SECTION 313(1)(c) OF THE UNIFORM COMMERCIAL CODE, TITLE 11 OF THE OFFICIAL
CODE OF GEORGIA, AND A PORTION OF THE PROCEEDS OF THE INDEBTEDNESS SECURED
HEREBY HAVE BEEN GIVEN TO FINANCE THE CONSTRUCTION OF IMPROVEMENTS UPON LAND.






--------------------------------------------------------------------------------



DEED TO SECURE DEBT AND SECURITY AGREEMENT


THIS DEED TO SECURE DEBT AND SECURITY AGREEMENT (the “Deed”), made and entered
into as of this 1st day of June, 2020, by GAINESVILLE AND HALL COUNTY
DEVELOPMENT AUTHORITY, a public body corporate and politic of the State of
Georgia (the “Grantor” or the “Issuer”), unto FOX FACTORY, INC. (“Fox Factory”),
a California corporation authorized to transact business in Georgia, having an
office at 6634 Highway 53, Braselton, Georgia 30517, its successors and assigns
(Fox Factory and such successors and assigns being herein called the “Grantee”);


W I T N E S S E T H:


WHEREAS, the Grantor, in furtherance of the public purpose for which it was
created, proposes to issue Gainesville and Hall County Development Authority
Taxable Industrial Revenue Bonds (Fox Factory, Inc.), Series 2019 (the “Bonds”),
in an aggregate principal amount not to exceed $75,000,000, maturing September
1, 2027, for the purpose of financing of financing the acquisition, construction
and installation of certain real and personal property comprising a facility for
the manufacture of shock absorbers for automobiles, trucks and motorcycles in
Gainesville Industrial Park West, Gainesville, Hall County, Georgia (the
“Project”), for lease to Fox Factory (in such capacity, the “Lessee”); and
WHEREAS, the Bonds are authorized pursuant to the Constitution of the State of
Georgia and the various statutes of the State of Georgia, including specifically
an amendment to the Constitution of the State of Georgia (Ga. Laws 1964, page
866, et seq., as continued by Ga. Laws 1986, page 4328, et seq.), ratified and
proclaimed, and an act of the General Assembly of the State of Georgia (Ga. Laws
1964, page 2282, et seq.), as amended (the “Act”), and under and by virtue of
the authority of a resolution of the Issuer adopted on October 29, 2019 (the
“Bond Resolution”); and
WHEREAS, the Issuer and the Lessee will enter into a Lease Agreement, dated as
of June 1, 2020 (the “Lease Agreement”), pursuant to the terms of which the
Issuer has agreed to use the proceeds of the sale of the Bonds to finance the
costs of the Project and to lease the Project to the Lessee; and
WHEREAS, under the terms of the Lease Agreement Fox Factory is obligated to pay
the costs of maintaining the Project in good repair, to keep it properly insured
and to pay all taxes, levies or other charges assessed against or with respect
to the Project and Fox Factory has agreed to pay to the Issuer certain specified
rents and other payments which will be fully sufficient to pay the principal of,
the redemption premium, if any, and the interest on the Bonds as the same become
due; and
WHEREAS, the Bonds will be issued under and secured by a Financing Agreement,
dated as of June 1, 2020 (the “Financing Agreement”), to be entered into between
the Issuer and the Grantee, as bondholder (in such capacity, the “Bondholder”),
pursuant to the terms of which the Pledged Estate (as defined in the Financing
Agreement, will be assigned to the Bondholder and pledged to the payment of the
principal of, the redemption premium, if any, and the interest on the Bonds; and
WHEREAS, in order to secure the Indebtedness (defined below) the Grantor is
granting to the Grantee title in the Collateral (as defined below), as provided
herein.
NOW THEREFORE, FOR AND IN CONSIDERATION of the sum of TEN AND NO/100 DOLLARS
($10.00) and other valuable consideration, the receipt and sufficiency whereof
are hereby acknowledged by the Grantor, and in order to secure the Indebtedness
hereinafter described, Grantor hereby grants, bargains, sells, warrants,
conveys, aliens, remises, releases, assigns, sets over and confirms to the
Grantee and its successors and assigns all of the following (collectively called
the “Collateral”):
(i) THE LAND: all right, title, and interest now held or hereafter acquired by
the Grantor in and to all those certain lot(s), piece(s) or parcel(s) of land
described in Exhibit A attached hereto and by this reference incorporated herein
and made a part hereof; together with all right, title and interest, if any, of
the Grantor in and to the streets and roads abutting said land to the center
lines thereof, the strips and gores within or adjoining said land, the air space
and right to use said air space above said land, all rights of ingress and
egress by pedestrians and motor vehicles to parking facilities on or within said
land, and all easements now or hereafter affecting said land, royalties and all
rights appertaining to the use and enjoyment of said land, including, without
limitation, alley, drainage, sewer, mineral, water, oil and gas rights,
rights-of-way, vaults, ways, passages, water courses, water rights and powers,
and all estates, rights, titles, interests, privileges, liberties, tenements,
hereditaments and appurtenances whatsoever, in any way belonging, relating or
appertaining to the land or any part thereof, or which hereafter shall in any
way belong, relate or be appurtenant thereto, whether now owned or hereafter
acquired by the Grantor and the reversion and reversions, remainder and
remainders (said land described in Exhibit A hereto, together with the property
and other rights, privileges and interests encumbered and conveyed by this
paragraph, are hereinafter collectively referred to as the “Project Facility
Site”);



--------------------------------------------------------------------------------





(ii) IMPROVEMENTS: all right, title and interest now held or hereafter acquired
by the Grantor in and to all buildings (including, but not limited to those
described in Exhibit B hereto), structures, improvements on the Project Facility
Site and those fixtures that are located at the Project Facility Site and that
are intended to be non-removable and intended to be accessions to the freehold
interest in the Project Facility Site or that otherwise become a part of such
freehold, which are now or hereafter are attached to any of such buildings,
structures, improvements on the Project Facility Site, including, but not
limited to, (a) those buildings, structures, improvements and fixtures
comprising the Project Facility and forming a part of the Project (the “Project
Improvements”), the Project Facility, said Project and said improvements being
more particularly described in the Lease Agreement, and (b) those buildings,
structures, improvements and fixtures not forming a part of the Project (the
“Other Improvements”) (the Project Improvements and the Other Improvements being
herein collectively called the “Improvements”), including, but not limited to,
the following: floor covering, screens, awnings, shades, blinds, curtains,
draperies, carpets, rugs, furniture and furnishings, heating, lighting,
plumbing, ventilating, air conditioning, refrigerating, incinerating and
elevator plants, stoves, ovens (microwave, convection and others),
refrigerators, freezers, ranges, shelving, racks, vacuum cleaning systems, call
systems, sprinkler systems and other fire prevention and extinguishing apparatus
and materials, motors, machinery, pipes, appliances, equipment, gasoline pumps,
petroleum storage facilities, fittings, fixtures and other articles of personal
property all of which are hereby declared and shall be deemed to be fixtures and
accessions to the freehold and a part of the premises as between the parties
hereto and all persons claiming by, through or under them (said Improvements and
the Project Facility Site are hereinafter collectively referred to as the
“Premises”);
(iii) THE EQUIPMENT: all right, title and interest now owned or hereafter
acquired by the Grantor in and to all furniture, furnishings, fixtures,
machinery, appliances, and equipment owned by Grantor and used in the operation
of a facility for the manufacture of utility vehicle by the Lessee on the
property described on Exhibit A attached hereto, including, but not limited to
the equipment which forms a part of the Project, i.e. the Project Equipment (as
described in the Lease Agreement), which was financed with the proceeds of the
Bonds, together with (i) all additions, parts, fittings, accessories, special
tools, attachments, and accessions now and hereafter affixed thereto and/or used
in connection therewith, (ii) all replacements thereof and substitutions
therefor, and (iii) all cash and non-cash proceeds and products thereof; the
equipment comprising the Collateral is more particularly described on Exhibit C
attached hereto and is hereinafter referred to as the “Equipment”;
(iv) INSURANCE AND EMINENT DOMAIN: the Grantor’s rights in and under casualty
insurance policies relating to the Premises now or hereafter obtained by the
Grantor or the Lessee, including the rights of Grantor or Lessee to unearned
premiums, accrued, accruing or to accrue under such casualty insurance policies
and the right, title and interest of Grantor or Lessee in proceeds of any such
policies on account of the conversion, voluntary or involuntary, of the Premises
or any part thereof into cash or liquidated claims, and the rights of Grantor or
Lessee in all awards and compensation heretofore and hereafter made by any
governmental or other lawful authorities for the taking by eminent domain,
condemnation or otherwise or amounts received from a sale in lieu of a taking by
eminent domain, of all or any part of the Collateral or of any easement therein,
including awards for any change of grade of streets, provided, however, that so
long as the Bonds have not been paid in full, the net proceeds received with
respect to the Project shall be paid to the Grantee and applied as provided in
the Lease Agreement;
(v) WARRANTIES, ETC.: all product warranties, product guarantees, business and
building licenses and permits, architects’ and engineers’ plans, blueprints and
drawings, and books and records owned by the Grantor relating to the Premises;
and
(vi) BUILDING MATERIALS: all of the Grantor’s interests in all building
materials delivered to the Project Facility Site in connection with the
construction, reconstruction, alteration, improvement, replacement, expansion or
repairs of any of the Improvements.
TO HAVE AND TO HOLD unto the Grantee, its successors and assigns:
(a) TITLE IN THE PREMISES IN FEE SIMPLE forever; and the Grantor covenants and
warrants that the Grantor is indefeasibly seized with the fee simple title to
and possessed of the real property described in Exhibit A hereto and to the
Improvements presently located thereon and upon the construction of additional
Improvements thereon security title to such additional Improvements, in fee
simple, shall vest in the Grantee, all subject to Permitted Encumbrances listed
on Exhibit D hereto.
(b) A SECURITY INTEREST IN THE EQUIPMENT which is presently owned or hereafter
acquired by Grantor, and Grantor covenants and warrants that upon the
acquisition and delivery of additional Equipment to the Project Facility Site,
the Grantor shall acquire good title thereto, subject to the security interest
herein granted to the Grantee and free of all liens, encumbrances and claims of
any kind, and that the Grantor does warrant and will forever defend the
Grantor’s title thereto and the Grantee’s security interest therein against the
claims and demands of all persons whomsoever.



--------------------------------------------------------------------------------



PROVIDED, HOWEVER, should the Grantor well and truly pay unto the Grantee the
Indebtedness according to the tenor and effect thereof when the same shall
become due and payable, and should the Lessee perform, comply with and abide by
each and every one of the stipulations, agreements, conditions and covenants
contained in the Lease Agreement, then: (a) this Deed shall be canceled and
surrendered, it being intended by the parties that this Deed shall operate as a
deed passing title to the Premises (and any of the other Collateral that is
determined to constitute real property under the laws of the State of Georgia)
to the Grantee and is made under those provisions of the existing laws of the
State of Georgia relating to deeds to secure debt, and not as a mortgage, and is
given to secure payment of the Indebtedness; and (b) the liens and security
interests hereby created on the Collateral (to the extent the same is not real
property) shall cease, terminate, be satisfied and discharged and be null and
void, otherwise this Deed and the security title, security interests and lien
hereby created shall remain in full force and effect.
THIS DEED TO SECURE DEBT is given to secure the following described
indebtedness, liabilities and obligations (collectively called the
“Indebtedness”):
(a) the payment of the Bonds;
(b) the payment of all amounts payable under the terms of the Lease Agreement by
Fox Factory to the Bondholder (as assignee of the Grantor’s right, title and
interest in the Lease Agreement pursuant to the Financing Agreement);
(c) any and all advances made, and expenses incurred by the Grantee to protect
or preserve the Collateral or the security hereof on the Collateral, including,
but not limited to amounts advanced to pay taxes on the Collateral, to pay
insurance premiums relating to the Collateral, to repair or maintain the
Collateral, and to provide for the remediation of environmental concerns; and
(d) any and all expenses incident to the collection of the Indebtedness secured
hereby, the foreclosure hereof by action in any court, or by exercise of the
power of sale herein contained.
AND the Grantor covenants and agrees with the Grantee as follows:




ARTICLE I
Covenants of the Grantor


Section 1.01. Payment of the Indebtedness. The Grantor shall, or cause the
applicable obligor to, punctually pay the Indebtedness as provided herein in the
coin and currency of the United States of America which is legal tender for the
payment of public and private debts.
Section 1.02. Warranties. The Grantor warrants that: (i) it has full power and
lawful authority to convey and encumber its interest in the Collateral in the
manner and form herein set forth; (ii) this Deed has been duly authorized,
executed and delivered by the Grantor, is the legal and valid instrument of the
Grantor and is enforceable against the Grantor in accordance with its terms,
subject to bankruptcy and laws affecting creditors rights and the exercise of
judicial discretion; and (iii) it will preserve the Grantee’s security title and
security interests created hereunder, and will forever warrant and defend the
validity hereof and the priority of the Grantee hereunder against the claims of
all persons and parties whomsoever claiming through the Grantor, except only for
the Permitted Encumbrances and the interests of the Bondholder under the
Financing Agreement. Nothing in this Section 1.02 shall require the payment or
discharge of any obligation imposed upon the Grantor by this Section 1.02 so
long as the Grantor shall in good faith and at its own expense contest the same
or the validity thereof by appropriate legal proceedings, which proceedings must
operate to prevent the collection thereof or other realization thereon and the
sale or forfeiture of the Collateral or any part thereof to satisfy the same;
and provided that if at any time payment of any obligation imposed upon the
Grantor by this Section 1.02 shall become necessary to prevent a lien
foreclosure sale of the Collateral or any portion thereof because of nonpayment,
then the Grantor shall pay the same in sufficient time to prevent the
foreclosure sale.
The Grantor hereby warrants and represents that (a) it is validly existing under
the Constitution and laws of the State of Georgia, and (b) it has all necessary
licenses, authorizations, registrations and approvals and full power and
authority to own its properties and carry on its activities as presently
conducted; and the execution and delivery by and performance of its obligations
under this Deed and the Lease Agreement will not result in the Grantor being in
default under any provision of law or of any other agreement, mortgage, deed to
secure debt or other agreement to which the Grantor is a party.
Section 1.03. [Reserved]
Section 1.04. [Reserved]
Section 1.05. [Reserved]



--------------------------------------------------------------------------------



Section 1.06 [Reserved]
Section 1.07 [Reserved]
Section 1.08. Maintenance of Existence. The Grantor shall do all things
necessary to preserve and keep in full force and effect its existence,
franchises, rights and privileges under the laws of the State of Georgia and
comply with all regulations, rules, ordinances, statutes, orders and decrees of
any governmental authority or court applicable to the Grantor or to the
Collateral or any part thereof.
Section 1.09. [Reserved]
Section 1.10. [Reserved]
Section 1.11. Costs of Defending and Enforcing the Lien. If any action or
proceeding is commenced to which action or proceeding the Grantee is made a
party or in which it becomes necessary to defend or uphold its rights under this
Deed (other than actions or proceedings caused solely by the Grantee’s gross
negligence or willful misconduct), the Grantor shall, on demand, reimburse the
Grantee for all reasonable expenses (including, without limitation, reasonable
attorneys’ fees and appellate attorneys’ fees) actually incurred by the Grantee
in any such action or proceeding and all such expenses shall be secured by this
Deed. The Grantor agrees to bear and pay all reasonable expenses (including
reasonable attorneys’ fees and appellate attorneys’ fees actually incurred) of
or incidental to the perfection and enforcement of any provision hereof, or the
enforcement, compromise or settlement of this Deed or the Indebtedness, and for
the curing thereof, or for defending or asserting the rights and claims of the
Grantee in respect thereof, by litigation or otherwise. All rights and remedies
of the Grantee shall be cumulative and may be exercised singly or concurrently.
Notwithstanding anything herein contained to the contrary, the Grantor: (a) will
not (i) at any time insist upon, or plead, or in any manner whatsoever claim or
take any benefit or advantage of any stay or extension or moratorium law, any
exemption from execution or sale of the Collateral or any part thereof, wherever
enacted, now or at any time hereafter in force, which may affect the covenants
and terms of performance of this Deed, nor (ii) claim, take or insist upon any
benefit or advantage of any law now or hereafter in force providing for the
valuation or appraisal of the Collateral, or any part thereof prior to any sale
or sales thereof which may be made pursuant to any provision herein, or pursuant
to the decree, judgment or order of any court of competent jurisdiction, nor
(iii) after any such sale or sales, claim or exercise any right under any
statute heretofore or hereafter enacted to redeem the property so sold or any
part thereof; (b) hereby expressly waives all benefit or advantage of any such
law or laws; and (c) covenants not to hinder, delay or impede the execution of
any power herein granted or delegated to the Grantee, but to suffer and permit
the execution of every power as though no such law or laws had been made or
enacted. The Grantor, for itself and all who may claim under it, waives, to the
extent that it lawfully may, all right to have the Collateral marshaled upon any
foreclosure hereof.
Section 1.12. Additional Advances and Disbursements. The Grantor shall pay when
due all payments and charges on all mortgages, deeds of trust, deeds to secure
debt, security agreements, liens, encumbrances, ground and other leases, and
security interests which may be or become superior or inferior to this Deed, and
in default thereof, the Grantee shall have the right, but shall not be
obligated, to pay, without notice to the Grantor, such payments and charges and
the Grantor shall, on demand, reimburse the Grantee for amounts so paid. In
addition, upon default by the Grantor in the performance of any other terms,
covenants, conditions or obligations by it to be performed under any such prior
or subordinate lien, encumbrance, lease or security interest, the Grantee shall
have the right, but shall not be obligated, to cure such default in the name and
on behalf of the Grantor. If the Grantor shall fail to perform any of its
covenants in this Deed, the Bondholder may, at any time and from time to time,
after written notice to the Grantor make advances to effect performance of any
such covenant on behalf of the Grantor. Any money so advanced by the Bondholder,
together with interest at 5.0% per annum, shall be repaid on demand to the
Bondholder by the Grantor and shall be added to the Indebtedness secured hereby.
Section 1.13. Deed Taxes. The Grantor shall pay any and all taxes, charges,
filing, registration and recording fees, excises and levies imposed by the State
of Georgia or under Georgia law upon the Grantee by reason of its ownership of
this Deed, or by reason of the recording or filing hereof, or any security
instrument supplemental hereto, any security instrument or Uniform Commercial
Code financing statement with respect to any of the Collateral and any
instrument of further assurance (other than income, franchise and doing business
taxes), and shall pay all stamp or intangible taxes and other taxes required to
be paid hereon. In the event the Grantor fail to make any such payment within
five (5) days after written notice thereof from the Grantee, then the Grantee
shall have the right, but shall not be obligated, to pay the amount due, and the
Grantor shall, on demand, reimburse the Grantee for said amount, and until so
paid said amount shall become part of the Indebtedness secured hereby. The
provisions of this Section shall survive the repayment of the Indebtedness.
Section 1.14. Interest Upon Default. In the event any payment to the Lessee
provided for in the Lease Agreement or provided for herein is not paid when due,
said delinquent amount shall bear interest from the date that such sum was due
to and including the date payment, computed at 5.0% per annum. Such interest
shall be added to the Indebtedness secured hereby.





--------------------------------------------------------------------------------



Section 1.15. Compliance with Laws. The Grantor shall promptly comply with all
present and future laws, ordinances, rules and regulations of any governmental
authority affecting the Collateral or any part thereof. If the Grantor receives
notice from any federal, state, or other governmental entity that any of the
Collateral fails to comply with any applicable law, ordinance, rule, order or
regulation, the Grantor shall promptly furnish a copy of such notice to the
Grantee.
Section 1.16. Books, Records, Accounts and Annual Reports. The Grantor shall
keep and maintain or shall cause to be kept and maintained, at the Grantor’s
cost and expense, proper and accurate books, records and accounts reflecting all
items of income and expense of the Grantor. The Grantee, by the Grantee’s
agents, accountants and attorneys, shall have the right from time to time to
examine such books, records and accounts at the office of the Grantor or such
other person or entity maintaining such books, records and accounts and to make
copies or extracts thereof as the Grantee shall desire and to discuss the
Grantor’s affairs, finances and accounts with the Grantor and with the officers
and principals of the Grantor, at such reasonable times as may be requested by
the Grantee.
Section 1.17. Limit of Validity. If from any circumstances whatsoever
fulfillment of any provision of this Deed or of the Lease Agreement, at the time
performance of such provision shall be due, shall involve transcending the
limits of validity presently prescribed by any applicable usury statute or any
other applicable law, with regard to obligations of like character and amount,
then ipso facto the obligation to be fulfilled shall be reduced to the limit of
such validity, so that in no event shall any exaction be possible under this
Deed or under the Lease Agreement that is in excess of the current limit of such
validity, but such obligation shall be fulfilled to the limit of such validity.
Section 1.18 [Reserved]
Section 1.19 Maintenance and Modification of Project.
(a) Throughout the term of this Deed to Secure Debt, the Grantor shall cause the
Lessee at its own expense (i) to keep the Project in as reasonably safe
condition as the operation thereof will permit, and (ii) keep, or cause to be
kept, the Equipment and the Project Improvements in good repair and in good
operating condition, making from time to time all necessary repairs thereto and
renewals and replacements thereof.
(b) So long as no default exists hereunder and subject to the provisions of
Section 1.20, the Lessee and/or the Grantor may from time to time, at either’s
expense, make any additions, modifications or improvements to the Project,
including installation of additional machinery, equipment and related property
in the Project Improvements or on the Project Facility Site, which either may
deem desirable for either’s business purposes; provided that all such additions,
modifications and improvements do not adversely affect or impair the structural
integrity of the Project Improvements or change the Project’s character, and all
such additions, modifications and improvements are located wholly within the
boundary lines of the Project Facility Site. The Lessee and the Grantor shall
have no right, however, without the consent of the Grantee, to demolish any
portion of the Project Improvements. All such machinery, equipment and related
property installed by the Lessee or the Grantor pursuant to this subsection
shall be subject to the provisions of this Deed to Secure Debt. All additions,
modifications and improvements to the Equipment shall inure to and become a part
of the Equipment.
Section 1.20. Removal and Substitution of Equipment. If the Lessee, in its
reasonable discretion, determines that any item of the Equipment has become
inadequate, obsolete, worn out, unsuitable, undesirable, inappropriate or
unnecessary for its purposes at any time, the Lessee may remove such item from
the Project Improvements and the Project Facility Site and sell, trade in, or
otherwise dispose of its (as a whole or in part) without any responsibility or
accountability to the Grantee therefor provided that the current market values
of all such items of Equipment sold, traded in, or otherwise disposed of in any
such fiscal year of the Lessee was less than $50,000. If the purchase price of
the items of Equipment sold, traded in, or disposed of was $50,000 or more the
Lessee shall either:
(a) substitute and install within the Project Improvements or on the Project
Facility Site other machinery, equipment and related property having equal or
greater value (but not necessarily having the same function or utility) in the
operation of the Project as a modern manufacturing facility (provided such
removal and substitution shall not impair operating utility), all of which
substituted machinery, equipment and related property shall be free of any other
liens and encumbrances and shall become a part of the Equipment and shall be
subject to this Deed to Secure Debt; or
(b) not make any such substitution and installation, provided (i) that in the
case of the sale of any such machinery, equipment and related property or in the
case of the scrapping thereof, the Lessee shall sell such machinery, equipment
and related property for the best price reasonably obtainable and shall pay to
the Bondholder, as a partial prepayment of the Bonds, the proceeds from the sale
of the scrap value of such machinery, equipment and related property, (ii) that
in the case of the trade-in of such machinery, equipment and related property
for other machinery, equipment or related property not to be installed in the
Project Improvements or on the Project Facility Site, the Lessee shall pay to
the Bondholder, as a partial prepayment of the Bonds, the amount of credit
received by it in such trade-in, and (iii) that in the case of any other
disposition thereof, the Lessee shall pay to the Bondholder, as a partial
prepayment of the Bonds, an amount equal to the original cost thereof, less
depreciation at rates calculated in accordance with generally accepted
accounting principles.



--------------------------------------------------------------------------------





The removal from the Project of any portion of the Equipment pursuant to the
provisions of this Section shall not entitle the Lessee to any diminution in or
postponement or abatement of the payments required to be made by the Lessee
hereunder or under the Lease Agreement.
Upon request of the Lessee, the Grantee shall deliver to the Lessee appropriate
documents releasing the removed items of the Equipment from the lien of this
Deed to Secure Debt and cancelling any security interest with respect thereto.
The Lessee and the Grantor shall take or cause to be taken such action, if any,
as may be necessary to perfect the security interest of the Grantee with respect
to any substituted property placed in the Project Improvements or upon the
Project Facility Site pursuant to this Section.
Section 1.21 Acquisition of Collateral. The Grantor shall not acquire any
portion of the personal property covered by this Deed subject to any security
interest, conditional sales contract, title retention arrangement or other
charge or lien taking precedence over the security title and lien hereof unless
the Grantee consents thereto in writing.
Section 1.22 Rules, Regulations. The Grantor hereby represents and warrants: (i)
that the Grantor shall comply with all laws, ordinances, rules, regulations,
covenants, conditions, and restrictions affecting the Collateral and shall not
commit or permit any act upon or concerning the Collateral in violation of any
such laws, ordinances, rules, regulations, covenants, conditions, and
restrictions; and (ii) that, to the best of the Grantor’s actual knowledge, the
location, construction, occupancy, operation and actual or intended use of the
Collateral do not violate any applicable law, ordinance, rule, regulation,
covenant, condition or restriction affecting the Collateral.
Section 1.23 Further Assurances; After Acquired Property. At any time, and from
time to time, upon request by the Grantee, the Grantor shall make, execute and
deliver or cause to be made, executed and delivered, to the Grantee and, where
appropriate, cause to be recorded and/or filed and from time to time thereafter
to be re-recorded and/or refiled at such time and in such offices and places as
shall be deemed necessary by the Grantee, any and all such other and further
deeds to secure debt, mortgages, deeds of trust, security agreements, financing
statements, continuation statements, instruments of further assurance,
certificates, and other documents as to the Collateral as may, in the opinion of
the Grantee, be reasonably necessary in order to effectuate, complete or
perfect, or to continue and preserve (i) the obligations of the Grantor
hereunder and (ii) the security interest created hereby as a first and prior
security interest upon and security title in and to the Collateral (subject to
Permitted Encumbrances), whether now owned or hereafter acquired by the Grantor.
The security title conveyed hereby and the security interest created hereby will
automatically attach, without further act, to all after acquired property as
described herein attached to and/or used in the operation of the Collateral or
any part thereof.
Section 1.24 Estoppel Affidavits. The Grantor, upon ten (10) days prior written
notice, shall furnish the Grantee a written statement, duly acknowledged,
setting forth the unpaid principal of, and interest on, the Indebtedness secured
hereby and whether or not any offsets or defenses exist against the
Indebtedness, or any portion thereof, and, if such offsets or defenses exist,
stating in reasonable detail the specific facts relating to each such offset or
defense.
Section 1.25 Subrogation. To the full extent of the Indebtedness, the Grantee is
hereby subrogated to the liens, claims and demands, and to the rights of the
owners and holders of each and every claim, demand and other encumbrance on the
Collateral which is paid or satisfied, in whole or in part, out of the proceeds
of the Indebtedness, and the respective liens, claims, demands and other
encumbrances shall be, and each of them is hereby, preserved and shall pass to
and be held by the Grantee as additional Collateral and further security for the
Indebtedness, to the same extent they would have been preserved and would have
been passed to and held by the Grantee, had they been duly and legally assigned,
transferred, set over and delivered unto the Grantee by assignment,
notwithstanding the fact that any instrument providing public notice of the same
may be satisfied and canceled of record.



--------------------------------------------------------------------------------



Section 1.26. Additional Covenants.
(a) Without the prior written consent of the Grantee, the Grantor shall not: (i)
execute or permit to exist any lease or sublease of all or any portion of the
Collateral except on a lease form approved by the Grantee and upon rental terms
and conditions approved by the Grantee; (ii) modify or vary, surrender, cancel
or terminate, either orally or in writing, any lease affecting the Collateral
except in the case of the tenant’s default thereunder and then only in
accordance with sound business judgment; (iii) discount any rents or collect the
same for a period of more than one month in advance, except for security or
damage deposits which are handled by the Grantor in accordance with Section 1.27
hereof; (iv) execute any conditional bill of sale, chattel mortgage, security
agreement or other security instruments covering any furniture, furnishings,
fixtures and equipment, intended to be incorporated in the Collateral or the
appurtenances thereto, or covering articles of personal property owned by the
Grantor and placed on the Premises, or purchase any of such furniture,
furnishings, fixtures and equipment so that ownership of the same will not vest
unconditionally in the Grantor, free from encumbrances on delivery to the
Premises, except for Permitted Encumbrances); (v) further assign the leases and
rents affecting the Collateral; (vi) further encumber, alienate, hypothecate,
grant a security interest in or grant any other interest whatsoever in the
Collateral, or any part thereof; or (vii) enter into any agreement whereby the
holder of any prior or subordinate mortgage, deed of trust or deed to secure
debt, waives, extends or modifies any of the terms of such prior or subordinate
security instrument.
(b) Without the prior written consent of the Grantee and except for any leases
of space within the Premises for occupancy by a tenant and permitted by Section
1.26(a)(i), the Grantor shall not (i) (except if approved by the Grantee) sell,
lease, exchange, assign, convey, transfer or otherwise dispose of (or enter into
any agreement to do so), the Collateral or any part thereof or any interest
therein, including, without limitation, the leases, rents or income thereof, or
(ii) grant or permit to exist any other mortgage, deed to secure debt, deed of
trust, security agreement or other lien, security interest, charge or
encumbrance against the Collateral or any part thereof or any interest therein,
including, without limitation, the leases, rents or income thereof, whether
superior or inferior to this Deed.
Section 1.27. Security Deposits. Within ten (10) days after request by the
Grantee, the Grantor shall further assign to the Grantee the interest of Grantor
in all leases permitted by Section 1.26(a)(i) above, and shall furnish a
statement of all security deposits deposited by the tenants and copies of all
leases not theretofore delivered to the Grantee, certified by the Grantor.
Section 1.28. Assignment of Rents. The Grantor hereby assigns to the Grantee, as
further security for the payment of the Indebtedness, the rents, issues and
profits of the Collateral, together with all leases, subleases and other
documents evidencing such rents, issues and profits now or hereafter in effect
and any and all deposits held as security under said leases or subleases.
Nothing contained in the foregoing sentence shall be construed to bind the
Grantee to the performance of any of the covenants, conditions or provisions
contained in any such lease, subleases or other document or otherwise to impose
any obligation on the Grantee (including, without limitation, any liability
under the covenant of quiet enjoyment contained in any lease or in any law of
any applicable state in the event that any tenant shall have been joined as a
party defendant in any action to foreclose this Deed and shall have been barred
and foreclosed thereby of all right, title and interest and equity of redemption
in the Collateral), except that the Grantee shall be accountable for any money
actually received pursuant to such assignment. Following the occurrence and
during the continuation of an Event of Default, the Grantor hereby further
grants to the Grantee the right (i) to enter upon and the Premises and take
possession of the Collateral for the purpose of collecting the said rents,
issues and profits, (ii) to dispossess by the usual summary proceedings any
tenant defaulting in the payment thereof to the Grantee, (iii) to let the
Collateral, or any part thereof, and (iv) to apply said rents, issues and
profits, after payment of all necessary charges and expenses, on account of said
Indebtedness. Such assignment and grant shall continue in effect until the
Indebtedness is paid, the execution of this Deed constituting and evidencing the
irrevocable consent of the Grantor to the entry upon and taking possession of
the Collateral by the Grantee pursuant to such grant, whether foreclosure has
been instituted or not and without applying for a receiver. Until the occurrence
of an Event of Default, the Grantor shall be entitled to collect and receive
said rents, issues and profits. Such right of the Grantor to collect and receive
such rents, issues and profits may be revoked by the Grantee upon the occurrence
of an Event of Default by giving written notice of such revocation, served
personally upon or sent by registered or certified mail to the Grantor.
Section 1.29. Leases and Other Agreements Affecting Collateral. The Grantor
shall duly and punctually perform all terms, covenants, conditions and
agreements binding upon it under any lease, sublease or any other agreement of
any nature whatsoever which involves or affects the Collateral or any part
thereof. The Grantor shall, at the request of the Grantee, furnish the Grantee
with executed copies of all leases and subleases to which the Grantor is a party
now or hereafter created upon the Collateral or any part thereof. All present
and future lease forms used by the Grantor with respect to the tenants and
subtenants of the Collateral, or any part thereof shall be approved by the
Grantee in accordance with Section 1.26(a)(i) hereof, and no substantive
modifications shall be made thereto without the Grantee’s consent. The term and
rental of all future leases and subleases are to be approved by the Grantee in
accordance with Section 1.26(a)(i) hereof.
Section 1.30 [Reserved]
Section 1.31. [Reserved] 



--------------------------------------------------------------------------------



Section 1.32. Maintenance and Other Operating Expenses. Under the terms of the
Lease Agreement, Fox Factory is obligated, at its own expense, to (a) maintain
the Collateral in good condition, repair and working order, (b) make all
necessary repairs, renewals, replacements and improvements to the Collateral,
and (c) pay all gas, electric, water, sewer and other charges for the operation,
use and upkeep of the Collateral.


ARTICLE II
Default and Remedies


Section 2.01. Events of Default. Any one or more of the following events or
conditions shall constitute Events of Default under this Deed:
(a) Failure of the applicable obligor to pay as and when due and payable any
portion of the Indebtedness; or
(b) Failure by the Grantor to observe or perform any of the other terms,
covenants or conditions contained in this Deed for ten (10) days after receipt
from the Grantee of written notice of such failure, provided, such ten (10) day
grace period set forth in this subsection (b) shall not apply to any other Event
of Default expressly set forth in this Section 2.01 or to any other covenant or
condition with respect to which a limitation as to time or grace period or right
to cure is expressly provided in this Deed; or
(c) Failure by the Lessee to observe or perform any of the other terms,
covenants or conditions contained in the Lease Agreement for sixty (60) days
after receipt from the Grantee of written notice of such failure, provided, such
sixty (60) day grace period set forth in this subsection (c) shall not apply to
any other Event of Default expressly set forth in this Section 2.01 or to any
other covenant or condition with respect to which a limitation as to time or
grace period or right to cure is expressly provided in this Deed or the Lease
Agreement; or
(d) [Reserved]
(e) [Reserved]
(f) [Reserved]
(g) If there is an attachment, levy or sequestration of or relating to a
material part of the Collateral and the same is not promptly discharged; or
(h) If Fox Factory shall fail to provide or to maintain insurance in accordance
with the requirements of the Lease Agreement, or shall fail to pay the premiums
therefor in a timely manner as required by the Lease Agreement or if there shall
occur any material uninsured damage to or loss, theft or destruction to the
Collateral; or
(i) If an event of default shall occur under the Lease Agreement, or any deed to
secure debt, deed of trust or mortgage on any material part of the Collateral
which is superior or inferior to this Deed; provided, however, that this
provision shall not be deemed to be a consent by the Grantee for the creation or
imposition of any such other deed to secure debt, deed of trust or mortgage; or
(j) Except for the breach of any warranty of title, which breach shall be
governed by Section 2.01(p) below, any warranty or representation of the Grantor
contained herein or of the Lessee in the Lease Agreement proves to be untrue or
misleading in any material respect; provided, however, if a cure period is
specified herein or therein for any specific warranty or representation, then
the failure to cure such untrue or misleading warranty or representation within
the specified cure period; or
(k) The filing by the Grantor or the Lessee of a voluntary petition in
bankruptcy or the filing by the Grantor or the Lessee of any petition or answer
seeking or acquiescing in any reorganization, arrangement, composition,
readjustment, liquidation, dissolution or similar relief for itself under any
present or future federal, state or other statute, law or regulation relating to
bankruptcy, insolvency or other relief for debtors, or the Grantor’s or the
Lessee's seeking or consenting to or acquiescing in the appointment of any
trustee, receiver or liquidator of the Grantor or the Lessee, as the case may
be, to take possession of all or any substantial part of the Collateral or of
any other property or assets of the Grantor or the Lessee, or of any or all of
the income, rents, issues, earnings, profits or revenues thereof, or the making
by any the Grantor or the Lessee of any general assignment for the benefit of
creditors, or the admission in writing by the Grantor or the Lessee of its
inability to pay its debts generally as they become due or the commission by the
Grantor or the Lessee of an act of bankruptcy; or
(l) The filing of a petition against the Grantor or the Lessee seeking any
reorganization, arrangement, composition, readjustment, liquidation, dissolution
or similar relief under any present or future federal, state or other law or
regulation relating to bankruptcy, insolvency or other relief for debtors, or
the appointment of any trustee, receiver or liquidator of the Grantor or the
Lessee or of all or any substantial part of the Collateral or of any or all of
the income, rents, issues, profits or revenues thereof unless such petition
shall be dismissed within thirty (30) days after such filing, but in any event
prior to the entry of an order, judgment or decree approving such petition; or



--------------------------------------------------------------------------------





(m) The Collateral or any part thereof are subjected to actual or threatened
waste, or any material part thereof is removed, demolished or altered (except
for replaceable personal property which is promptly replaced and except for any
casualty or condemnation) without the prior written consent of the Grantee; or
(n) The Grantor or the Lessee is dissolved, partitioned or terminated; or
(o) The filing of any federal tax lien against the Grantor or the Lessee unless
such lien is satisfied or bonded within forty-five (45) days after its filing;
or
(p) The filing of any lien or other encumbrance against Premises or against the
Grantor or the Lessee which according to law is superior to the lien or
encumbrance created hereby (except for a lien for any tax or special assessment
which is not yet due and payable), or the assertion of any claim of priority to
this Deed by title, lien or otherwise in any legal or equitable proceeding, and
the Grantor or the Lessee as the case may be, does not provide the Grantee,
within five (5) days of the Grantor’s or the Lessee's actual notice of such lien
or claim, with reasonably satisfactory assurance from the insurance company
providing title insurance to the Grantee for the Premises that the Grantee has
title insurance coverage over such superior lien or claim, or the Grantor does
not remove, satisfy or bond such lien or claim within thirty (30) days of the
Grantor’s or the Lessee's actual notice thereof; or
(q) Any suit shall be filed against the Grantor, which, in the Grantee’s
reasonable opinion, if adversely determined, could reasonably be expected to
impair the ability of the Grantor to perform each and every one of its
obligations hereunder and such suit is not dismissed within thirty (30) days
from the filing thereof; or,
(r) Any suit shall be filed against the Lessee which, in the Grantee’s
reasonable opinion, if adversely determined, could reasonably be expected to
impair the ability of the Lessee to perform each and every one of its
obligations under the Lease Agreement and such suit is not dismissed within
thirty (30) days from the filing thereof; or,
(s) [Reserved]
(t) Any substantial or material change of an adverse nature shall occur in the
financial status of the Lessee from that reported and delivered to the Grantee
heretofore which, in the Grantee’s reasonable opinion, would materially impair
the ability of the Lessee to comply with all of its obligations under the Lease
Agreement; or
(u) the Grantee shall reasonably suspect the occurrence of one or more of the
above said Events of Default and the Grantor or the Lessee, as the case may be,
upon the request of the Grantee, shall fail to provide evidence reasonably
satisfactory to the Grantee that no Events of Default have occurred.
The Grantor agrees that nothing contained in this Section 2.01 shall be
construed to require the Grantee to delay in exercising any remedy other than
beyond any applicable grace or curative period, if any. Any periods of grace,
cure or notice provided for the benefit of the Grantor and/or the Lessee herein
and in the Lease Agreement shall run concurrently and not consecutively. Except
as specifically set forth in this Article II, the Grantor shall not be entitled
to receive any notice of or time to cure an Event of Default under the
provisions hereof.
Section 2.02. Remedies.
        (a) [Reserved]
(b) If an Event of Default occurs, the Grantee may (1) declare the entire unpaid
Indebtedness to be immediately due and payable; or (2) notify all tenants of the
Collateral and all others obligated on leases or subleases of any part of the
Collateral that all rents and other sums owing on such leases and subleases have
been assigned to the Grantee and are to be paid directly to the Grantee, and to
enforce payment of all obligations owing on leases and subleases, by suit,
ejectment, cancellation, releasing, reletting or otherwise, whether or not the
Grantee has taken possession of the Collateral, and to exercise whatever rights
and remedies the Grantee may have under any assignment of rents and leases;
provided, however this remedy shall not apply to the Lease Agreement and the
Lessee's obligation to pay rentals thereunder; or (3) enter into or upon the
Premises, either personally or by its agents, nominees or attorneys and
dispossess the Grantor and their agents and servants therefrom, and thereupon
the Grantee may (A) use, operate, manage, control, insure, maintain, repair,
restore and otherwise deal with all and every part of the Collateral and conduct
the activities thereat; (B) complete any construction on the Premises in such
manner and form as the Grantee deems advisable; (C) make alterations, additions,
renewals, replacements and improvements to or on the Collateral; (D) exercise
all rights and power of the Grantor with respect to the Collateral, whether in
the name of the Grantor, or otherwise, including, without limitation, the right
to make, cancel, enforce or modify leases, obtain and evict tenants, and demand,
sue for, collect and receive all earnings, revenues, rents, issues, profits and
other income of the Collateral and every part thereof, which rights shall not be
in limitation of the Grantee’s rights under any assignment of rents and leases
securing the Indebtedness; and (E) apply the receipts from the Collateral to the
payment of the Indebtedness, after deducting therefrom all reasonable expenses
(including reasonable attorneys’ fees) incurred in connection with the aforesaid
operations and all amounts necessary to pay the taxes, assessments, insurance
and other charges in connection with the



--------------------------------------------------------------------------------



Collateral, as well as just and reasonable compensation for the services of the
Grantee, its counsel, agents and employees; or (4) institute proceedings for the
complete foreclosure of this Deed either at law, in equity or pursuant to
Section 2.02(b) herein, in which case the portion of the Collateral constituting
real property may be sold for cash or upon credit in one or more parcels; or (5)
with or without entry, to the extent permitted and pursuant to the procedures
provided by applicable law, institute proceedings for the partial foreclosure of
this Deed for the portion of the Indebtedness then due and payable (if the
Grantee shall have elected not to declare the entire Indebtedness to be
immediately due and owing), subject to the continuing lien of this Deed for the
balance of the Indebtedness not then due; or (6) sell for cash or upon credit
the Collateral or any part thereof and all estate, claim, demand, right, title
and interest of the Grantor therein and rights of redemption thereof, pursuant
to power of sale or otherwise, at one or more sales, as an entity or in parcels,
at such time and place, upon such terms and after such notice thereof as may be
required or permitted by law, and in the event of a sale, by foreclosure or
otherwise, of less than all of the Collateral, this Deed shall continue as a
lien on the remaining portion of the Collateral; or (7) institute an action,
suit or proceeding in equity for the specific performance of any covenant,
condition or agreement contained herein; or (8) recover judgment hereunder
either before, during or after any proceedings for the enforcement of this Deed;
or (9) apply for the appointment of a trustee, receiver, liquidator or
conservator of the Collateral, without regard for the adequacy of the security
for the Indebtedness and without regard for the solvency of the Grantor, any
guarantor, or any other person, firm or other entity liable for the payment of
the Indebtedness; or (10) pay or perform any default in the payment, performance
or observance of any term, covenant or condition of this Deed, and all payments
made or costs or expenses incurred by the Grantee in connection therewith, shall
be secured hereby and shall be, without demand, immediately repaid by the
Grantor to the Grantee with interest thereon as provided in Section 1.14 hereof,
the necessity for any such actions and of the amounts to be paid to be in the
sole judgment of the Grantee, and the Grantee may enter and authorize others to
enter upon the Collateral or any part thereof for the purpose of performing or
observing any such defaulted term, covenant or condition without thereby
becoming liable to the Grantor or any person in possession holding under the
Grantor; or (11) pursue such other remedies as the Grantee may have under
applicable law, in equity or under the Lease Agreement or this Deed. In the
exercise of such remedies, the Grantee, at its option, may sell the Collateral
or any part of the Collateral at public sale or sales on the sale date(s)
required by law at the usual place for conducting sales in the county in which
the Collateral or any part of the Collateral is situated, to the highest bidder
for cash, in order to pay the Indebtedness secured hereby and accrued interest
thereon and insurance premiums, liens, assessments, taxes and charges, including
utility charges, if any, with accrued interest thereon, and all expenses of the
sale and of all proceedings in connection therewith, including reasonable
attorneys’ fees, actually incurred, after advertising the time, place and terms
of sale once a week for four (4) weeks immediately preceding such sale (but
without regard to the number of days) in a newspaper in which Sheriff’s sales
are advertised in said county, all other notice being hereby waived by the
Grantor. At any such public sale, the Grantee may execute and deliver to the
purchaser a conveyance of the Collateral or any part of the Collateral in fee
simple, with full warranties of title (or without warranties if the Grantee
shall so elect) and to this end, the Grantor hereby constitutes and appoints the
Grantee the agent and attorney-in-fact of the Grantor to make such sale and
conveyance, and thereby to divest the Grantor of all right, title, interest,
equity and equity of redemption that the Grantor may have in and to the
Collateral and to vest the same in the purchaser or purchasers at such sale or
sales, and all the acts and doings of said agent and attorneyinfact are hereby
ratified and confirmed and any recitals in said conveyance or conveyances as to
facts essential to a valid sale shall be binding upon the Grantor. The aforesaid
power of sale and agency hereby granted are, to the extent permitted by law,
coupled with an interest and are irrevocable, are granted as cumulative of the
other remedies provided hereby or by law for collection of the Indebtedness
secured hereby and shall not be exhausted by one exercise thereof but may be
exercised until full payment of all Indebtedness secured hereby. In the event of
any such foreclosure sale by the Grantee, the Grantor or other lessee of the
Collateral shall be deemed a tenant holding over and shall forthwith deliver
possession to the purchaser or purchasers at such sale or be summarily
dispossessed according to provisions of law applicable to tenants holding over.
(c) The purchase money proceeds or avails of any sale made under or by virtue of
subsection (b) of this Section, together with any other sums which then may be
held by the Grantee under this Deed, whether under the provisions of this
Article II or otherwise, shall be applied as follows:
First: To the payment of the costs and expenses of exercising Grantee’s remedies
hereunder, including any such sale, including reasonable compensation to the
Grantee, its agents and counsel, and of any judicial proceedings wherein the
same may be made, and of all expenses, liabilities and advances made or incurred
by the Grantee under this Deed, together with interest as provided herein on all
advances made by the Grantee and all taxes or assessments, except any taxes,
assessments or other charges subject to which the Collateral shall have been
sold.
Second: To the payment of the whole amount then due, owing or unpaid upon the
Indebtedness.
Third: To the payment of the surplus, if any, after the payment of all of the
foregoing, to the Grantor or to whomsoever may then be lawfully entitled to
receive the same. The Grantee and any receiver of the Collateral, or any part
thereof, shall be liable to account for only those rents, issues, profits and
proceeds actually received by it.





--------------------------------------------------------------------------------



        (d) The Grantee may adjourn from time to time any sale by it to be made
under or by virtue of subsection (b), above, by announcement at the time and
place appointed for such sale or for such adjourned sale or sales; and, except
as otherwise provided by any applicable provision of law, the Grantee, without
further notice or publication, may make such sale at the time and place to which
the same shall be so adjourned.
(e) Upon the completion of any sale or sales made by the Grantee under or by
virtue of this Article II, the Grantee, or an officer of any court empowered to
do so, shall execute and deliver to the accepted purchaser or purchasers a good
and sufficient instrument, or good and sufficient instruments, conveying,
assigning and transferring all estate, right, title and interest in and to the
property and rights sold. The Grantee is hereby irrevocably appointed the true
and lawful attorney of the Grantor, in its name and stead, to make all necessary
conveyances, assignments, transfers and deliveries of the Collateral and rights
so sold and for that purpose the Grantee may execute all necessary instruments
of conveyance, assignment and transfer, and may substitute one or more persons
with like power, the Grantor hereby ratifying and confirming all that its said
attorney or such substitute or substitutes shall lawfully do by virtue hereof.
Any such sale or sales made under or by virtue of this Article II, whether made
under the power of sale herein granted or under or by virtue of judicial
proceedings or of a judgment or decree of foreclosure and sale, shall operate to
divest all the estate, right, title, interest, claim and demand whatsoever,
whether at law or in equity, of the Grantor in and to the properties and rights
so sold, and shall be a perpetual bar both at law and in equity against the
Grantor and against any and all persons claiming or who may claim the same, or
any part thereof from, through or under the Grantor.
(f) In the event of any sale made under or by virtue of this Article II (whether
made under the power of sale herein granted or under or by virtue of judicial
proceedings or of a judgment or decree of foreclosure and sale) the entire
Indebtedness, if not previously due and payable, immediately thereupon shall,
anything in this Deed to the contrary notwithstanding, become due and payable.
(g) Upon any sale made under or by virtue of this Article II (whether made under
the power of sale herein granted or under or by virtue of judicial proceedings
or of a judgment or decree of foreclosure and sale), the Grantee may bid for and
acquire the Collateral or any part thereof and in lieu of paying cash therefor
may make settlement for the purchase price by crediting upon the Indebtedness
the net sales price after deducting therefrom the expenses of the sale and the
costs of the action and any other sums which the Grantee is authorized to deduct
under this Deed.
(h) No recovery of any judgment by the Grantee and no levy of an execution under
any judgment upon the Collateral or upon any other property of the Grantor shall
affect in any manner or to any extent, the lien and title of this Deed upon the
Collateral or any part thereof, or any liens, titles, rights, powers or remedies
of the Grantee hereunder, but such liens, titles, rights, powers and remedies of
the Grantee shall continue unimpaired as before.
(i) The Grantor agrees, to the fullest extent permitted by law, that upon the
occurrence of an Event of Default, neither the Grantor nor anyone claiming
through or under it shall or will set up, claim or seek to take advantage of any
appraisement, valuation, stay, extension, homestead, exemption or redemption
laws now or hereafter in force, in order to prevent or hinder the enforcement or
foreclosure of this Deed, or the absolute sale of the Collateral, or the final
and absolute putting into possession thereof, immediately after such sale, of
the purchasers thereat, and the Grantor, for itself and all who may at any time
claim through or under it, hereby waives to the full extent that it may lawfully
so do, the benefit of all such laws, and any and all right to have the assets
comprised in the security intended to be created hereby marshaled upon any
foreclosure of the lien or title hereof.
(j) The Grantee, at its option, is authorized to foreclose this Deed subject to
the rights of any tenants of the Premises, and the failure to make any such
tenants parties to any such foreclosure proceedings and to foreclose their
rights will not be, nor be asserted to be by the Grantor, a defense to any
proceedings instituted by the Grantee to collect the sums secured hereby.
Section 2.03. Payment of Indebtedness After Default. Upon the occurrence of any
Event of Default hereunder and the acceleration of the maturity of the
Indebtedness, if, at any time prior to the foreclosure sale, the Grantor or any
other person tender payment of the amount necessary to satisfy the Indebtedness,
the same shall constitute an evasion of the payment terms of the Bonds and shall
be deemed to be a voluntary prepayment thereunder, in which case such payment
must include the premium required under the prepayment provision, if any,
contained in the Bonds.



--------------------------------------------------------------------------------



Section 2.04. Possession of the Premises. Possession of the Premises during the
existence of the Indebtedness by the Grantor, or any person claiming under the
Grantor, shall be that of a tenant under the Grantee and its successors and
assigns. Upon the occurrence and during the continuation of any Event of Default
hereunder, it is agreed that the occupant of the Premises or any part thereof,
shall, at the Grantee’s option, immediately surrender possession of the Premises
so occupied to the Grantee, and if such occupant is permitted, by the Grantee,
to remain in possession, the possession shall be as tenant of the Grantee and,
on demand, such occupant (a) shall pay to the Grantee monthly, in advance, a
reasonable rental for the space so occupied, and (b) in default thereof may be
dispossessed by the usual summary proceedings. The covenants herein contained
may be enforced by a receiver of the Premises or any part thereof. Nothing in
this Section 2.04 shall be deemed to be a waiver of the provisions of this Deed
prohibiting the sale or other disposition of the Collateral without the
Grantee’s consent.
Section 2.05. [Reserved]
Section 2.06. The Grantor’s Actions After Default. After the happening of any
Event of Default and immediately upon the commencement of any action, suit or
other legal proceedings by the Grantee to obtain judgment for the Indebtedness,
or of any other nature in aid of the enforcement of the Lease Agreement or of
this Deed, the Grantor shall, if required by the Grantee, consent to the
appointment of a receiver or receivers of the Collateral and of all the
earnings, revenues, rents, issues, profits and income thereof. Nothing herein
shall be deemed to require the commencement of a suit or the consent of the
Grantor as a condition precedent for the Grantee’s right to the appointment of a
receiver or the exercise of any other rights or remedies available to the
Grantee.
Section 2.07. Control by the Grantee After Default. Notwithstanding the
appointment of any receiver, liquidator or trustee of the Grantor, or of any of
its property, or of the Collateral or any part thereof, the Grantee shall be
entitled to retain possession and control of all property now and hereafter
covered by this Deed.
Section 2.08. WAIVER OF GRANTORS’ RIGHTS. BY EXECUTION OF THIS INSTRUMENT,
GRANTOR EXPRESSLY: (A) ACKNOWLEDGES THE RIGHT TO ACCELERATE THE INDEBTEDNESS
EVIDENCED BY THE NOTE AND THE LEASE AGREEMENT AND THE POWER OF ATTORNEY GIVEN
HEREIN TO GRANTEE TO SELL THE SECURED PROPERTY BY NONJUDICIAL FORECLOSURE UPON
THE OCCURRENCE OF AN EVENT OF DEFAULT WITHOUT ANY JUDICIAL HEARING AND WITHOUT
ANY NOTICE; (B) WAIVES ANY AND ALL RIGHTS WHICH GRANTOR MAY HAVE UNDER THE
CONSTITUTION OF THE UNITED STATES (INCLUDING THE FIFTH AND FOURTEENTH AMENDMENTS
THEREOF), THE VARIOUS PROVISIONS OF THE CONSTITUTIONS FOR THE SEVERAL STATES, OR
BY REASON OF ANY OTHER APPLICABLE LAW, TO NOTICE AND TO JUDICIAL HEARING PRIOR
TO THE EXERCISE BY GRANTEE OF ANY RIGHT OR REMEDY HEREIN PROVIDED TO GRANTEE;
(C) ACKNOWLEDGES THAT GRANTOR HAS READ THIS INSTRUMENT AND ITS PROVISIONS HAVE
BEEN EXPLAINED FULLY TO GRANTOR AND GRANTOR HAS CONSULTED WITH COUNSEL OF
GRANTOR’S CHOICE PRIOR TO EXECUTING THIS INSTRUMENT; AND (D) ACKNOWLEDGES THAT
ALL WAIVERS OF THE AFORESAID RIGHTS OF GRANTOR HAVE BEEN MADE KNOWINGLY,
INTENTIONALLY AND WILLINGLY BY GRANTOR AS PART OF A BARGAINED FOR LOAN
TRANSACTION.


ARTICLE III
Miscellaneous


Section 3.01. [Reserved]
Section 3.02. [Reserved]



--------------------------------------------------------------------------------



Section 3.03. Notices. All notices to any parties hereunder shall be in writing
(including bank wire, telex, telecopy or similar teletransmission or writing)
and shall be given by United States mail, telex, teletransmission or overnight
courier to such party at its address or applicable teletransmission number set
forth below or such other address or applicable telecopy number as such party
may hereafter specified by notice to the other party hereto. Each such notice,
request or other communication shall be effective (i) if given by telex, once
such telex is transmitted to the telex number specified herein and the
appropriate answer back is received (ii) if given by mail, 72 hours after such
communication is deposited in the mail with first class postage pre-paid,
addressed as aforesaid, (iii) if given by telecopy, when such telecopy is
transmitted to the telecopy number specified below and the appropriate
confirmation is received or (iv) if given by any other means (including, without
limitation, by air courier), when delivered or received at the address specified
in this sections (provided that notices to the Grantee shall not be effective
until received):



If to the Grantor:
Gainesville and Hall County
Development Authority
P. O. Box 3280
Gainesville, GA 30503
Attention: Chairman
If to the Grantee:
Fox Factory, Inc.
6634 Highway 53
Braselton, GA 30517
Attention: David Haugen

provided, however, if the Grantee, named herein shall have assigned this Deed,
notices to the Grantee shall be sent to the successor or assign of the Grantee
at such address as such successor the Grantee shall have provided to the Grantor
in writing.
Section 3.04. Binding Obligations. The provisions and covenants of this Deed
shall run with the land, shall be binding upon the Grantor and shall inure to
the benefit of the Grantee, subsequent holders of this Deed and their respective
successors and assigns. For the purpose of this Deed, the term “Grantor” shall
mean the Grantor named herein, any subsequent owner of the Collateral, and their
respective heirs, executors, legal representatives, successors and assigns.
THE GRANTEE ACKNOWLEDGES AND AGREES THAT THE MONETARY OBLIGATIONS OF THE GRANTOR
HEREUNDER ARE LIMITED OBLIGATIONS AND ARE PAYABLE SOLELY FROM MONEYS PAID BY THE
LESSEE UNDER THE LEASE AGREEMENT. BY ACCEPTANCE OF THIS DEED, THE GRANTEE
FURTHER ACKNOWLEDGES AND AGREES THAT IT MAY NOT LOOK TO THE GRANTOR FOR THE
PAYMENT OF THE GRANTOR’S MONETARY OBLIGATIONS HEREUNDER EXCEPT TO THE EXTENT
NECESSARY TO ENFORCE ITS REMEDIES AGAINST AMOUNTS PAYABLE UNDER THE LEASE
AGREEMENT.
Section 3.05. Captions. The captions of the sections of this Deed are for the
purpose of convenience only and are not intended to be a part of this Deed and
shall not be deemed to modify, explain, enlarge or restrict any of the
provisions hereof.
Section 3.06. Further Assurances. The Grantor shall do, execute, acknowledge and
deliver, at the sole cost and expense of the Grantor, all and every such further
acts, deeds, conveyances, assignments, estoppel certificates, notices of
assignment, transfers and assurances as the Grantee may reasonably require from
time to time in order to better assure, convey, assign, transfer and confirm
unto the Grantee, the rights now or hereafter intended to be granted to the
Grantee under this Deed, any other instrument executed in connection with this
Deed or any other instrument under which the Grantor may be or may hereafter
become bound to convey, transfer or assign to the Grantee for carrying out the
intention of facilitating the performance of the terms of this Deed.
Section 3.07. Severability. Any provision of this Deed which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof or affecting the validity or enforceability of such
provisions in any other jurisdiction.
Section 3.08. General Conditions.
(a) All covenants hereof shall be construed as affording to the Grantee rights
additional to and not exclusive of the rights conferred under the provisions of
applicable laws of the State of Georgia.





--------------------------------------------------------------------------------



(b) This Deed cannot be altered, amended, modified or discharged orally and no
agreement shall be effective to modify or discharge it in whole or in part,
unless it is in writing and signed by the party against whom enforcement of the
modification, alteration, amendment or discharge is sought.
(c) No remedy herein conferred upon or reserved to the Grantee is intended to be
exclusive of any other remedy or remedies, and each and every such remedy shall
be cumulative, and shall be in addition to every other remedy given hereunder or
now or hereafter existing at law or in equity or by statute. No delay or
omission of the Grantee in exercising any right or power accruing upon any Event
of Default shall impair any such right or power, or shall be construed to be a
waiver of any such Event of Default, or any acquiescence therein. Acceptance of
any payment after the occurrence of an Event of Default shall not be deemed to
waive or cure such Event of Default; and every power and remedy given by this
Deed to the Grantee may be exercised from time to time as often as may be deemed
expedient by the Grantee. Nothing in this Deed or in the Lease Agreement shall
affect the obligation of the Lessee to pay the Indebtedness in the manner and at
the time and place therein respectively expressed.
(d) No waiver by the Grantee will be effective unless it is in writing and then
only to the extent specifically stated. Without limiting the generality of the
foregoing, any payment made by the Grantee for insurance premiums, taxes,
assessments, water rates, sewer rentals or any other charges affecting the
Collateral, shall not constitute a waiver of the Lessee's default in making such
payments and shall not obligate the Grantee to make any further payments.
(e) The Grantee shall have the right to appear in and defend any action or
proceeding which the Grantee, in its discretion, feels may adversely affect the
Collateral or this Deed and, following the occurrence of and Event of Default,
may appear in the name and on behalf of the Grantor. The Grantee shall also have
the right to institute any action or proceeding which the Grantee, in its
discretion, feels should be brought to protect its interest in the Collateral or
its rights hereunder. All reasonable costs and expenses incurred by the Grantee
in connection with such actions or proceedings, including, without limitation,
reasonable attorneys’ fees and appellate attorneys’ fees actually incurred,
shall be paid by the Grantor, on demand.
(f) [Reserved]
(g) The Grantor acknowledges that it has received a true copy of this Deed.
(h) For the purposes of this Deed, all defined terms and personal pronouns
contained herein shall be construed, whenever the context of this Deed so
requires, so that the singular shall be construed as the plural and vice versa
and so that the masculine, feminine or neuter gender shall be construed to
include all other genders.
(i) No provision of this Deed shall be construed against or interpreted to the
disadvantage of the Grantor or the Grantee by any court or other governmental or
judicial authority by reason of such party having or being deemed to have
drafted, prepared, structured or dictated such provision.
(j) Whenever any payment to be made hereunder or under the Lease Agreement shall
be stated to be due on a Saturday, Sunday or a public holiday under the laws of
the State of Georgia, such payment may be made on the next succeeding business
day, and such extension of time shall in such case be included in the
computation of payment of interest hereunder or under the Lease Agreement.
(k) Time is of the essence with respect to each and every covenant, agreement
and obligation of the Grantor under this Deed.
(l) Whenever this Deed or the Lease Agreement requires the consent, approval,
waiver, acceptance, satisfaction or the taking of any discretionary act by, the
Grantee all of the foregoing being referred to as “Consent” in this Section
3.08(l), the right, power, privilege and option of the Grantee to withhold or
grant its Consent shall not be exhausted by the exercise thereof on one or more
occasions, but shall be a continuing right, power, privilege and option of the
Grantee with respect to any such matters.
Section 3.09. [Reserved]
Section 3.10. Waiver of Jury Trial. The Grantor and the Grantee, on behalf of
themselves and their respective successors and assigns, waive all right to trial
by jury in any action or proceeding to enforce or defend any rights or remedies
under the Lease Agreement or this Deed.
Section 3.11. No Partnership or Joint Venture. Nothing contained herein or in
the Lease Agreement, nor the acts of the parties hereto, shall be construed to
create a partnership or joint venture between the Grantor and the Grantee. The
relationship between the Grantor and the Grantee is the relationship of “debtor”
and “creditor.”
Section 3.12. Nature of Instrument.
(a) As to that portion of the Collateral that constitutes real property under
Georgia law, this Deed is intended to be a deed to secure debt that conveys
title to such real property to the Grantee.



--------------------------------------------------------------------------------



(b) As to that portion of the Collateral as to which the provisions of the
Uniform Commercial Code as enacted in the State of Georgia is applicable,
including the Equipment, this Deed is intended to be a security agreement,
encumbering each and every item of such of the Collateral, in compliance with
the provisions of the Uniform Commercial Code as enacted in the State of
Georgia. A financing statement or statements reciting this Deed to be a security
agreement, affecting all of said portion of the Collateral, shall be executed by
the Grantor and appropriately filed. The remedies for any violation of the
covenants, terms and conditions of the security agreement herein contained shall
be (i) as prescribed herein, or (ii) as prescribed by general law, or (iii) as
prescribed by the specific statutory consequences now or hereafter enacted and
specified in said Uniform Commercial Code, all at the Grantee’s sole election.
(c) As to any portion of the Collateral that is neither real property under
Georgia law nor subject to the Uniform Commercial Code, as enacted in the State
of Georgia, this Deed shall constitute a common law pledge thereof, which is
intended to be enforceable in the manner and to the extent permitted by law.
(d) The Grantor shall execute and deliver to the Grantee, in form and substance
satisfactory to the Grantee, such “financing statements,” real estate and
related notice filing and such further assurances as the Grantee may from time
to time reasonably consider necessary to create, perfect and preserve the
Grantee’s interest in the Collateral herein granted, and the Grantee may cause
such statements and assurances to be recorded and filed at such times and places
as may be required or permitted by law to so create, perfect and preserve such
security interest.
(e) This instrument shall not be deemed or construed to constitute the Grantee
as a “trustee in possession” of the Collateral, to obligate the Grantee to lease
the Collateral or attempt to do same, or to take any action, incur any expense
or perform or discharge any obligation, duty or liability whatsoever under any
of the leases or otherwise.
Section 3.13. Security Agreement.
(a) Insofar as the Equipment is concerned, this Deed to Secure Debt is hereby
made and declared to be a security agreement, encumbering each and every item of
the Equipment, in compliance with the provisions of the U.C.C. A financing
statement or statements reciting this Deed to Secure Debt to be a security
agreement, affecting all of said Equipment, shall be prepared showing Lessee and
the Grantor, as debtors, and the Grantee, as secured party, and appropriately
filed. The remedies for any violation of the agreements, terms and conditions of
the security agreement herein contained shall be (i) as prescribed herein, or
(ii) as prescribed by general law, or (iii) as prescribed by the specific
statutory consequences now or hereafter enacted and specified in the U.C.C., all
at the Grantee’s sole election. Lessee and the Grantor agree that the filing of
such financing statements in the records normally having to do with personal
property shall never be constructed as in anywise derogating from or impairing
the declaration and hereby stated intention of the Lessee and the Grantor that
the Equipment is, and at all times and for all purposes and in all proceedings
both legal or equitable shall be, regarded as part of the real estate
irrespective of whether (1) any such item is physically attached to the
improvements thereon, (2) serial numbers are used for the better identification
of certain items capable of being thus identified in a recital contained herein,
or (3) any such item is referred to or reflected in any such financing
statements so filed at any time. The mention in any such financing statements of
the rights in and to (A) the proceeds of any fire and/or hazard insurance
policy, or (B) any award in eminent domain proceedings for a taking or for loss
of value, or (C) the Lessee's interest as lessor in any present or future lease
or rights to income growing out of the use and/or occupancy of the Project,
whether pursuant to a lease or otherwise, shall never be construed as in anywise
altering any of the rights of the Grantee as determined by this instrument or
impugning the priority of the Grantee’s lien granted hereby or by any other
recorded document, but such mention in such financing statements is declared to
be for the protection of the Grantee in the event any court shall at any time
hold with respect to the foregoing (A), (B) or (C), that notice of the Grantee’s
priority of interest to be effective against a particular class of persons, must
be filed in the U.C.C. records of Georgia.
(b) The Lessee and the Grantor each warrant that the location of the Collateral
is upon the Project Facility Site. The Lessee and the Grantor each agree that
they will furnish the Grantee with notice of any change in the matters addressed
by clauses (i) or (iii) of this subsection 3.13(b) within thirty days of the
effective date of any such change and the Lessee and the Grantor will promptly
prepare any financing statements or other instruments deemed necessary by the
Grantee to prevent any filed financing statement from becoming misleading or
losing its perfected status.
(c) [Reserved].



--------------------------------------------------------------------------------



Section 3.14. Perpetual Security Interest. It is the affirmative intention of
the Grantor and Grantee to create, establish and convey a perpetual or
indefinite security interest in favor of Grantee in the property conveyed
hereby, pursuant to O.C.G.A. Section 44-14-80(a), and specifically to agree that
title to the property conveyed hereby shall not revert to Grantor until the
expiration of the later of: (i) 20 years from the date of this conveyance or
seven years from the maturity of the indebtedness secured hereby, or (ii) the
date determined in accordance with O.C.G.A. Section 44-14-80(b), or section
44-14-80(c), as applicable, if any portion or all of the Indebtedness secured
hereby is extended or renewed beyond the original maturity date thereof. In
addition to all other covenants and conveyances set forth herein, Grantor and
Grantee hereby agree that the perpetual or indefinite security interest hereby
established and conveyed also secures any and all Indebtedness which may now
exist or hereafter arise between Grantor or the obligor (or any of them) on the
Indebtedness hereby secured if not the Grantor and Grantee incident to the open
end indebtedness provisions of this deed to secure debt.
Section 3.15. Counterparts. This Deed may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which,
taken together shall constitute one and the same instrument.
IN WITNESS WHEREOF, this Deed has been duly executed and delivered under seal as
of the day and year first above written.




GAINESVILLE AND HALL COUNTY DEVELOPMENT AUTHORITY


Signed, sealed and delivered in the presence of:    
By: /s/ Philip A. Wilheit
Chairman


Attest: /s/T. Treadwell Syfan
Secretary




By: /s/ Whitney Brown
Unofficial Witness    


By: /s/ Amy C. Stewart
Notary Public
My commission expires: April 26, 2022     






--------------------------------------------------------------------------------



EXHIBIT A
Description of Project Facility Site
(41.224 Acre Tract in Gainesville Industrial Park West)


All that tract or parcel of land lying and being in Land Lot 11 of the 8th
District, City of Gainesville, Hall County, Georgia, and being that certain
41.224 acre tract shown on that certain ALTA/NSPS Land Title Survey for FF US
Holding, LLC and Chicago Title Insurance Company dated March 29, 2019, last
revised April 25, 2019, prepared by Rochester & Associates, Inc., and recorded
in Plat Book 877, page 58, Hall County Plat Records, and being more particularly
described according to said plat as follows:
Commencing at the intersection of the southerly right of way of Industrial Park
West Drive, said right of way being 60 feet in width, with the westerly right of
way of State Route 13, a.k.a. Atlanta Highway, said right of way having a
variable width; thence proceed along said westerly right of way of State Route
13 in a southwesterly direction 1,249.53 feet to a 1/2 inch rebar found being
the TRUE POINT OF BEGINNING;
From the TRUE POINT OF BEGINNING thus establish and continuing along said
westerly right of way of State Route 13 South 24 degrees 25 minutes 56 seconds
West a distance of 60.00 feet to a 1/2 inch rebar found; thence leaving said
westerly right of way and proceeding along the property now or formerly of
Industrial Park West Business Center North 65 degrees 45 minutes 01 seconds West
a distance of 370.60 feet to a 1/2 inch rebar found; thence South 29 degrees 23
minutes 55 seconds West a distance of 439.51 feet to a 1/2 inch rebar found;
thence South 51 degrees 09 minutes 50 seconds West a distance of 771.53 feet to
a 1/2 inch rebar found; thence South 30 degrees 35 minutes 12 seconds East a
distance of 123.61 feet to a 1/2 inch rebar found; thence proceeding along the
property now or formerly of Athens Holdings, L.P. South 52 degrees 34 minutes 46
seconds West a distance of 209.44 feet to a 1/2 inch rebar found; thence
proceeding along the property now or formerly of Presco Properties, Inc. North
30 degrees 32 minutes 54 seconds West a distance of 1384.38 feet to a concrete
monument found; thence proceeding along the property now or formerly of the City
of Gainesville North 73 degrees 28 minutes 06 seconds East a distance of 504.66
feet to a 1/2 inch rebar found; thence North 58 degrees 55 minutes 28 seconds
East a distance of 138.38 feet to a 1/2 inch rebar found; thence North 14
degrees 38 minutes 52 seconds West a distance of 197.79 feet to a 1/2 inch rebar
found on the aforementioned southerly right of way of Industrial Park West
Drive; thence proceeding along said southerly right of way the following courses
and distances: along a curve to the left having a radius of 630.00 feet, and an
arc length of 278.70 feet, being subtended by a bearing of North 62 degrees 40
minutes 45 seconds East, having a distance of 276.43 feet to a point; North 50
degrees 00 minutes 22 seconds East a distance of 404.23 feet to a point; and
along a curve to the right having a radius of 1270.00 feet, and an arc length of
322.20 feet, being subtended by a bearing of North 57 degrees 16 minutes 27
seconds East, having a distance of 321.33 feet to a 1/2 inch rebar found; thence
leaving said southerly right of way and proceeding along the property now or
formerly of Industrial Park West Business Center, LLC South 16 degrees 22
minutes 12 seconds East a distance of 1059.49 feet to a 1/2 inch rebar found;
thence South 65 degrees 45 minutes 01 seconds East a distance of 340.00 feet to
the TRUE POINT OF BEGINNING.
Said tract contains 41.224 acres.



EXHIBIT B
Description of Improvements


The Project Facility consists of a _____________ square foot building for the
manufacture of of shock absorbers for automobiles, trucks and motorcycles in
Gainesville Industrial Park West on West Park Drive, Gainesville, Hall County,
Georgia.






--------------------------------------------------------------------------------



EXHIBIT C
Description of Equipment


All furniture, furnishings, fixtures, machinery, appliances and equipment owned
by Gainesville and Hall County Development Authority (the “Authority”) and used
in the operation of a facility for the manufacture of shock absorbers for
automobiles, trucks and motorcycles by Fox Factory, Inc. on the property
described on Exhibit A attached to this Security Deed, including, but not
limited to, the equipment which forms a part of the Project, i.e. the Project
Equipment (as described in the Lease Agreement), which was financed with the
proceeds of the Bonds, together with (i) all additions, parts, fittings,
accessories, special tools, attachments, and accessions now and hereafter
affixed thereto and/or used in connection therewith, (ii) all replacements
thereof and substitutions therefor, and (iii) all cash and non-cash proceeds and
products thereof.



EXHIBIT D
Permitted Encumbrances


(1) Liens for ad valorem taxes and special assessments not then delinquent or
permitted to exist as provided in Section 6.3 of that certain Lease Agreement,
dated as of December 1, 2019 (the “Lease”), between Gainesville and Hall County
Development Authority (the “Authority”) and Fox Factory, Inc. (“Fox Factory” or
the “Lessee”).
(2) The Lease, the Financing Agreement, dated as of December 1, 2019 (the
“Financing Agreement”), between the Authority and the Fox Factory, this Security
Deed, and the security interests created in this Security Deed, in the Lease,
and in the Financing Agreement.
(3) Unfiled and inchoate mechanics, and materialmen’s liens for construction
work in progress.
(4) Architects’, contractors’, subcontractors’, mechanics’, materialmen’s,
suppliers’, laborers, and vendors’ liens or other similar liens not then payable
or permitted to exist as provided in Section 6.1(c) of the Lease Agreement.
(5) State and County taxes for 2020 and all subsequent years, which taxes are
not yet due or payable, and any additional taxes, interest and/or penalties
which may be assessed for prior tax years by virtue of adjustment, re appraisal,
re assessment, appeal or other amendment to the tax records of the city or
county in which subject property is located.
(6) Declaration of Covenants, Restrictions and Easements for Gainesville
Industrial Park West, dated October 23, 2018, recorded in Deed Book 8168, pages
209-222, Hall County, Georgia Deed Records, as amended by Amendment to
Declaration of Covenants, dated December 4, 2018, recorded in Deed Book 8190,
page 663, aforesaid records.
(7) Expanded Stream Buffer Conservation Easement, dated April 1, 2008, from Koch
Foods of Gainesville LLC, recorded in Deed Book 6312, pages 595-612, Hall County
Deed Records.
(8)  Sanitary Sewer Easement, dated March 25, 2019, from Gainesville and Hall
County Development Authority to City of Gainesville, recorded in Deed Book 8239,
page 310, Hall County Deed Records.
(9)  Those matters shown on a plat of survey entitled “ALTA/NSPS Land Title
Survey for FF US Holding LLC and Chicago Title Insurance Company,” dated March
29, 2019, last revised April 25, 2019, prepared by Rochester & Associates, Inc.,
Georgia Registered Land Surveyors, recorded in Plat Book 877, page 58, Hall
County Plat Records.
(10) Deed restrictions set forth in that certain limited warranty deed, dated
April 30, 2019, from Gainesville and Hall County Development Authority to FF US
Holding LLC, recorded in Deed Book 8257, page 533, Hall County Deed Records.
(11) Construction (Slope) Easement, dated December 10, 2019, from Presco
Properties, Inc. to FF US Holding LLC, recorded in Deed Book 8388, page 597,
Hall County Deed Records.
(12) Release/Modification and Grant of Stream Buffer Conservation Easement,
dated October 21, 2019, between FF US Holding LLC and the City of Gainesville,
recorded in Deed Book 8356, page 781, Hall County Deed Records.
(13) Construction (Slope) Easement, dated December 10, 2019, from Industrial
Park West Business Center, LLC to FF US Holding LLC, recorded in Deed Book 8388,
page 600, Hall County Deed Records.
(14) Driveway Easement, dated December 10, 2019, from FF US Holding LLC to
Presco Properties, Inc., recorded in Deed Book 8388, page 603, Hall County Deed
Records.
(15) Driveway Easement, dated December 10, 2019, from FF US Holding LLC to
Industrial Park West Business Center, LLC, recorded in Deed Book 8388, page 609,
Hall County Deed Records.

